Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, 13 January 1775
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Mon cher Maitre
A Paris ce 13e. j[anvie]r 1775.
Il y a longtems que je n’ai eu l’honneur de vous ecrire j’en suis honteux. Lors du depart de M[essieu]rs Magellan et Priestley, j’avois une lettre prete à fermer lorsqu’on m’annonça pour le jour meme de la part de M. Le Roy que son parent m’apporteroit les 8 Louis qu’il vous doit. Je l’attendis vainement et je passay chez M Magellan 2 heures apres son depart. Depuis ce tems ce même homme m’a fait reïterer de semaine en semaine la meme promesse, et ne l’a point encore tenue, quoiqu’une de ses parentes le lutine presque sans cesse sur cela. Votre belle experience de l’huile versée sur les flots a trouvé icy quantité d’incredules, mais d’un autre côté plusieurs marins y ont rendu des temoignages favorables, d’apres des faits analogues a eux bien connus; cependant je n’ai point appris qu’aucun de nos Physiciens, se soit attaché à les verifier, jusqu’a ce jour. Vous savez sans doute ce que Mr. Allamand a fait sur cela en hollande, et avec quel succès, l’heureuse pratique des matelots de Scheveling me persuade de plus en plus que l’idée qui est venue à un marin de ma connoissance M. de Billy est parfaitement bien conçue. Il voudroit que quand deux vaisseaux se rencontrent en mer, et veulent se communiquer quelque chose par leurs canots, on jettat du vaisseau qui a le dessus du vent un peu d’huile dans l’espece de canal intermediaire pour applanir les lames et faciliter l’abordage du canot a l’autre vaisseau, où la lame brise le plus fort pour l’ordinaire.
J’ai reçu deux lettres bien interessantes du Dr. Rush l’une d’8bre. et l’autre de 9bre. qui ajoutées aux divers autres bons materiaux que vous avez eu la bonté de m’envoyer, m’ont mis en etat d’entamer le projet qui me rouloit depuis assez longtems par la tête de faire une sorte d’ouvrage periodique fondé sur la correspondance de l’un a l’autre continent. Je me suis decide a donner successivement au public des lettres que je m’adresse sous le nom d’un Trembleur de Phidalphie [sic] actuellement a Londres, et où parant mon trembleur de vos plumes et de celles de vos amis, et y mettant par cy par là du mien, tant pour les transitions que pour la varieté, je traite librement de toutes sortes de sujets sans trop me compromettre. La première de ces pretendues lettres de Samuel Jone, est datée du 9e. 7bre. dernier, la 2e. du 8e. la 3e. du 12. quoique je n’aye commencé qu’en 9bre. j’en fais trois par semaine, au lieu de deux, jusqu’a ce que je sois au courant de mes dattes des lundis et des jeudis. J’en ai lu plusieurs a divers amis de differens etats et de differens gouts, qui tous m’ont paru les trouver piquantes. J’ai demandé une approbation pour les faire imprimer et le Censeur royal que l’on m’a donné m’a laissé passer sans difficulté les choses les plus hardies sur le compte du Clergé, sur quoi je n’aurois pas osé en dire la moitié tant il y a un an; il m’a rayé quelques mots qui pourroient ne pas plaire a nos Magistrats, mais dont je me suis departi sans peine. A ce moyen je compte mettre le premier recueil sous presse dans le courant de ce mois, et en faire distribuer le premier cayer le premier lundi de mars. Chaque cayer de 3 feuilles in 12, et cinq cayers faisant le volume je compte en repandre un petit prospectus le plus tôt possible, et vous en adresser quelques exemplaires pour vos amis. Mais il ne faut pas m’abandonner à mes seules forces, Cher Ami, je fournirois mal cette carrière, si vous ne m’y souteniez. Samuel Jone me le fait esperer des ses premières lettres. Tout y est a votre gloire et bien peu de choses a mon honneur.
Vous trouverez dans la première lettre un parallele de Philadelphie et de Paris dont on a eté content icy, quoiqu’il ne flatte pas trop ma patrie. J’espere qu’il ne vous deplaira point. Vous verrez que le Parlement Britannique n’est pas menagé dans la quatrième mais vous verrez où j’ai puisé les traits dont je le peins. Vous en verrez qui sont de mon cru en totalité sur les assasins de nos idées [?], sur le despotisme &c mais je crains bien que vous ne les trouviez les plus foibles.
